BLATCHFORD, District Judge.
The petition in this case, in involuntary bankruptcy, was filed on the 17th of January, 1874. The order to show cause was returnable on the 24th of January. On that day the debtor appeared and filed a denial in the usual form, and demanded a trial by the court, and an order was made referring it to a commissioner, to take the evidence. The commissioner’s, report of the evidence was filed on the 6th of March, the matter was brought to hearing before the court, and, on the 18th of March, a memorandum, signed by the initials of the judge, was made by him on the petition, directing that an order of adjudication be entered. No such order was entered prior to June 22, 1874, probably for the reason that the petitioning creditor did not desire or procure such order to be entered. I am now asked to sign such an order nunc pro tunc, as of the 18th of March. I do not see how this can be done. The test must be whether a formal order of adjudication has been entered. Until the entry of such formal order, a discontinuance has always been allowed by this court to be entered, if desired by the petitioning creditor. A direction that such order be entered, the order not having been prepared in form, is no more than the decision of the judge. It is not a judgment, or-an entry on the files of the court that the court adjudges thus and so. The form of an adjudication of bankruptcy on a credit- or’s petition is prescribed by form No. 58. Nothing else is an adjudication or an adjudg*149ing, and, therefore, the-debtor in the present case remained, on the 22d of June, 1874, to “be adjudged a bankrupt” under the provisions of the act of 1874, that is. on such a petition as I have held, in the case of In re Scull [Case No. 12,568], to be the necessary-form of petition. The clerk will enter in the present case the like form of order with that directed in the Case” of Scull, if either party desires it.
It is proper to say that there are two acts of bankruptcy alleged in the petition. The direction for an order of adjudication was that it should be entered on the first act of bankruptcy alleged. That-is an allegation that the debtor, on the 22d of November. 1873 (56 days before the filing of the petition), being a merchant, stopped payment of his commercial paper, and did not resume payment of it within a period of fourteen days. If the petition is to be proceeded with as to such first act of bankruptcy, it must conform to the act of 1874, by averring that the commercial paper was made or passed in the course of the business of the debtor as a merchant, and that he did not resume payment of it within a period of forty days. An amendment to that effect will be' allowed to be made within the twenty days allowed for the amendment in regard to the number and amount of creditors.